Citation Nr: 1754439	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to August 1966.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In August 2017, the appellant testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The issue of the timeliness of a substantive appeal regarding the issue of the validity of a debt has been raised by the record in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

In June 2012, the RO issued a statement of the case for the issue of validity of debt.  The appellant reported in August 2012 that she did not receive this statement of the case.  It was resent to her in September 2012.  In November 2012, she submitted a substantive appeal as to this issue.  In January 2013, the appellant reported that at the time that she asked for the July 2012 statement of the case, she was having trouble with identity theft where someone had changed her address with the post office online.  The appellant is asserting that her substantive appeal should be considered timely.  The Board does not have jurisdiction of this issue.  It should be returned to the RO for adjudication as to whether her substantive appeal was timely.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant asserts that the Veteran's cause of death was due to radiation exposure and pesticide exposure.  She claims that the Veteran served at Carswell Air Force Base when it had nuclear weapons.  See Form 9 dated in April 2012.  At the October 2015 Board hearing, the appellant asserted that the Veteran was exposed to radiation or radiation equipment at Lackland or Carswell Air Force Base (AFB).  She also noted exposure to some kind of pesticides there.  Although the RO developed the appellant's claim regarding exposure of herbicide in Vietnam and found that the Veteran did not have Vietnam or foreign service, the RO has not yet had an opportunity following the hearing, to develop the appellant's claim that the Veteran was exposure to pesticides at the Lackland or Carswell Air Force Base.  Further development is also needed that addresses the appellant's claim that radiation exposure caused the Veteran's death.  

Turning to the radiation claim, an appellant may establish service connection for the Veteran's disability claimed to be attributable to ionizing radiation exposure during service in one of three different ways.  McGuire v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996). 

First, under 38 U.S.C. § 1112 (c), if a radiation-exposed veteran has one of the presumptive diseases contained in § 1112(c)(2), such disease shall be considered to have incurred in or been aggravated by active service, despite the fact that no record of evidence of such disease during a period of such service.  38 U.S.C. § 1112 (c) (2014).  A "radiation exposed veteran" for presumptive service connection is a veteran who, while serving on active duty, participated in a "radiation risk activity," which is defined, in turn, as having participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or whose service included onsite participation in atmospheric nuclear testing.  38 U.S.C.A. § 1112 (c)(3); 38 C.F.R. § 3.309 (d)(3) (2017). 

Second, a veteran may show that the disease is on the list of "radiogenic diseases" enumerated in 38 C.F.R. § 3.311 (b) which will be service connected provided that certain conditions specified in that regulation are met.  Lung cancer is a radiogenic disease.  The Veteran's death certificate notes cause of death to be lung cancer.

Third, direct service connection of a disease claimed to have been caused by ionizing radiation can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran's personnel records are not included in the claims file.  The personnel records are needed to determine whether the Veteran was involved in a radiation risk activity.  Personnel records should also provide the dates the Veteran served at the Lackland or Carswell Air Force Bases so that any request with the Defense Personnel Records Information Retrieval System (DPRIS) could be made regarding both claims of radiation exposure and herbicide exposure at these bases.  The RO should make a request for a DD FORM 1141 or any records of exposure to radiation.  In view of the evidence and the appellant's assertions of radiation exposure, remand is warranted in order for the RO to develop the appellant's claims that the Veteran's lung cancer was due to radiation exposure.  See VA Adjudication Procedure Manual, M21-1, Part IV.ii.1.C.3.(e) and (f). 

Even if the Veteran was not involved in a radiation risk activity, the Veteran died of lung cancer which is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  Further development is required regarding whether radiation dose assessments are needed.  38 C.F.R. § 3.311(a)(1).

Although the RO requested further information from the appellant about the Veteran's exposure to radiation, the RO acknowledged that the appellant would have limited knowledge of specific exposure of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel records.

2.  Develop the appellant's claim for cause of the Veteran's death due to lung cancer as a radiation-exposure claim in accordance with VA Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.C.3.(e) and (f), and 38 C.F.R. 3.311.

Make a request for a DD FORM 1141 or any records of exposure to radiation.  

3.  Develop the Veteran's claims regarding herbicide exposure consistent with the procedures outlined in M21-1, Part IV.ii.1.H.7.(a). All requests and responses received should be associated with the file.  If such verification is not possible, it should be so certified for the record, along with a description of the extent of the verification conducted.

The appellant testified that the Veteran was exposed to pesticides at the Lackland or Carswell Air Force Base.

4.  If, and only if, the Veteran was determined to have been exposed to radiation, toxic chemicals, or herbicides, in service, obtain a medical opinion regarding whether such verified exposure resulted in the Veteran's lung cancer which led to his death.  After reviewing the Veteran's file, is it your opinion that it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's in-service exposure to radiation, toxic chemicals, and/or herbicide exposure (as verified in the record), resulted in the Veteran's lung cancer which led to the Veteran's death?   

Please provide rationales for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the  claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






